Case 1:20-cv-04201-ARR-SJB Document 11 Filed 10/02/20 Page 1 of 4 PageID #: 126




                             UNITED STATES DISTRICT COURT
                                             FOR THE
                            EASTERN DISTRICT OF NEW YORK


 ILKB, LLC,                                                        Case No. 1:20-cv-04201-
                                                                   ARR-SJB
                                             Plaintiff,
        - against -
                                                                       AGREED MOTION
 ARDAMANDEEP SINGH, HARJINDER SINGH, FIT
 THEORM, INC., FIT THEOREM SUGARLAND, INC.,
 AND FIT THEOREM FRIENDSWOOD, INC.,

                                             Defendants.


                      DEFENDANTS’ AGREED MOTION FOR
               EXTENSION OF TIME TO RESPOND TO THE COMPLAINT


        Defendants, Ardamandeep Singh, Harjinder Singh, Fit Theorem, Inc., Fit Theorem

 Sugarland, Inc., and Fit Theorem Friendswood, Inc. (collectively, “Defendants”), hereby move for

 an extension of time to answer or otherwise respond to Plaintiff, ILKB, LLC’s (“Plaintiff”)

 complaint. All Defendants have been served in this matter, with the first defendant having been

 served on September 11, 2020 and the answer due on October 2, 2020. Defendants request that an

 extension be granted for all Defendants to October 23, 2020.

        Plaintiff agrees to the requested extension. No previous request for extension of time to

 answer or otherwise respond to the complaint has been made.

        Wherefore, Defendants respectfully request that the Court extend the time to answer or

 otherwise respond to the complaint until October 23, 2020.

 Dated: New York, New York
        October 2, 2020
Case 1:20-cv-04201-ARR-SJB Document 11 Filed 10/02/20 Page 2 of 4 PageID #: 127




                                    Respectfully submitted,

                                    EINBINDER & DUNN, LLP


                                    /s/Michael Einbinder
                                    Michael Einbinder (ME-3930)
                                    Attorneys for Defendants
                                    112 Madison Avenue, 8th Floor
                                    New York, New York 10016
                                    Tel: (212) 391-9500
                                    Fax: (212) 391-9025
                                    me@ed-lawfirm.com




                                       2
Case 1:20-cv-04201-ARR-SJB Document 11 Filed 10/02/20 Page 3 of 4 PageID #: 128




                            UNITED STATES DISTRICT COURT
                                           FOR THE
                           EASTERN DISTRICT OF NEW YORK


 ILKB, LLC,                                                      Case No. 1:20-cv-04201-
                                                                 ARR-SJB
                                           Plaintiff,
        - against -
                                                                    PROPOSED ORDER
 ARDAMANDEEP SINGH, HARJINDER SINGH, FIT
 THEORM, INC., FIT THEOREM SUGARLAND, INC.,
 AND FIT THEOREM FRIENDSWOOD, INC.,

                                           Defendants.


                                           ORDER

        This matter having come before the Court on Defendants’ Agreed Motion for Extension of

 Time to Respond to the Complaint, IT IS HEREBY ORDERED:

        That Defendants’ Motion for Extension of Time to Answer or Otherwise Respond to the

 Complaint is granted. Defendants shall have until October 23, 2020 to file a response to the

 complaint.


                DATED:                             , 2020



                                           BY THE COURT:



                                           ____________________________________
                                           Honorable Allyne R. Ross, U.S. District Judge




                                              3
Case 1:20-cv-04201-ARR-SJB Document 11 Filed 10/02/20 Page 4 of 4 PageID #: 129




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 2, 2020, a true and correct copy of the foregoing was
 electronically filed with the Court and served on all counsel of record via CM/ECF.

                                       /s/ Michael Einbinder __
                                       Michael Einbinder




                                                 4
